Title: From George Washington to Andrew Morton, 21 December 1774
From: Washington, George
To: Morton, Andrew



Sir,
Mt Vn Decr 21th 1774

I shall take no advantage of your not producing the Bond with good Security for paymt of Rent & performe of Covents at the day appointed. It will do when you move up, which your Lettr & express tells me you are now ready to do. In the mean while, you will please to recollect, that I can Execute no Lease till the Bond, with such Security, is first produced; and that, if by your means, I am deprivd of a Tenant for the place the coming year, It becomes my duty (as Colo. Fairfax’s Attorney) to look to you for the Stipulated Rent, agreeably to the Repeated declarations made to you before you went down—Any Gentlemen, whose Circumstances are known to be good, will suffice in the Bond; I do not want to fix the matter particularly upon Mr Baylor; although I shall be very well satisfied with him and Majr Lowry as your Securities. I am Sir Yr Most Obedt

G: Washington

